1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   A.J.C.,                                               Case No.: 1:19-cv-01302 DAD JLT

12                    Plaintiff,                           ORDER TO THE PARTIES TO SHOW CAUSE
                                                           WHY THE ACTIONS SHOULD NOT BE
13             v.                                          CONSOLIDATED

14   CITY OF BAKERSFIELD,

15                    Defendant,

16   _____________________________________
                                                           Case No.: 1:18-cv-00307 JLT
17   JAMES RAYMOND,

18                    Plaintiff,

19             v.

20   WARREN MARTIN,

21                    Defendant.

22             In these actions, the plaintiffs bring similar claims and they present similar questions of fact and

23   law. In the Raymond matter, Mr. James Raymond, the father of the decedent Augustus Crawford,

24   claims Crawford was unlawfully killed by a Bakersfield Police Officer. (Case No. 1:18-cv-00307, Doc.

25   1)

26             Ingrid Crawford Smith, Crawford’s mother, and A.C., by and through guardian ad litem

27   Tyshika Williams, initiated another action by filing a complaint in November 2018. These plaintiffs

28

                                                            1
1    are represented by the same attorney, Mr. George Mgdesyan, as in instant matter.1 In that action, the

2    plaintiffs named the chief of police and the City of Bakersfield in addition to Warren Martin, who was

3    named in Raymond’s lawsuit. The Court consolidated these actions on March 14, 2019.

4             In this latest action, the plaintiff names the City of Bakersfield and the Bakersfield Police

5    Department2 and makes the same, basic claims as in the other two cases. Therefore, the Court

6    ORDERS:

7             1.       No later than October 4, 2019, the parties in the consolidated case and in this current

8    action SHALL show cause in writing why the actions should not be consolidated.

9
10   IT IS SO ORDERED.

11       Dated:       September 23, 2019                                  /s/ Jennifer L. Thurston
12                                                               UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
     1
       The Court notes that Mr. Mgdesyan failed to file a notice of related cases. L.R. 123(b)
     2
24     The Court observes that the plaintiff has made no showing that the Bakersfield Police Department is a separate legal
     entity from the City of Bakersfield. Courts have repeatedly held that a department of a municipality is not amenable to
25   suit. United States v. Kama, 394 F.3d 1236, 1240 (9th Cir. 2005); Hervey v. Estes, 65 F.3d 784, 791 (9th Cir. 1995)
     (“Although municipalities, such as cities and counties, are amenable to suit ... sub-departments or bureaus of
26   municipalities, such as the police departments, are not generally considered ‘persons’ within the meaning of § 1983”); see
     also Gonzales v. City of Clovis, 2013 WL 394522 (E.D. Cal. Jan. 30, 2013) (holding that the Clovis Police Department is
27   not a “person” for purposes of Section 1983);Wade v. Fresno Police Dep’t, 2010 WL 2353525 at *4 (E.D. Cal. June 9,
     2010). The Court expects the plaintiff has legal authority for the proposition that the plaintiff may persist in the lawsuit
28   against the Bakersfield Police Department or the plaintiff will immediately seek to dismiss this “party” or risk being found
     to be in violation of Fed.R.Civ.P. 11(b).

                                                                  2
